Third District Court of Appeal
                               State of Florida

                        Opinion filed March 30, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-458
                        Lower Tribunal No. 12-3545
                           ________________


                            Scott Alan Orth,
                         Appellant/Cross-Appellee,

                                     vs.

                               Marcy Orth,
                         Appellee/Cross-Appellant.



     An Appeal from the Circuit Court for Miami-Dade County, Marcia del
Rey, Judge.

     Law Offices of Scott Alan Orth, P.A., and Scott Alan Orth and Eric
Salvatore Giunta (Hollywood), for appellant/cross-appellee.

     Lorenzen Law, and Dirk Lorenzen, for appellee/cross-appellant.


Before LINDSEY, HENDON, and LOBREE, JJ.

     HENDON, J.
        This appeal relates to the enforceability and interpretation of a marital

settlement agreement (“MSA”)1 entered into between the parties, Scott

Alan Orth (“Former Husband” or “Scott”) and Marcy Orth (“Former Wife” or

“Marcy”).     The Former Husband appeals, and the Former Wife cross-

appeals, from the January 5, 2021 Order Denying Exceptions and Cross-

Exceptions to the General Magistrate’s Report dated June 19, 2018, and

the General Magistrate’s Interim Report dated April 30, 2018, on the

Former Wife’s Motion to Enforce Final Judgment.             We affirm in part,

reverse in part, and remand for entry of an order(s) on the parties'

exceptions consistent with this opinion.

I. FACTS AND PROCEDURAL HISTORY

        In 2012, the Former Wife petitioned to dissolve her marriage to the

Former Husband. On July 31, 2012, the parties entered into the MSA,

which was filed in the lower tribunal in August 2012. On August 20, 2012,

the trial court entered a Final Judgment of Dissolution of Marriage (“Final

Judgment”), which provides as follows:

              On August 20, 2012, this cause came before this Court
        for a hearing on a Petition for Dissolution of Marriage. The
        Court, having reviewed the file and heard the testimony, makes
        these findings of fact and reaches these conclusions of law:



1
    The MSA was titled “Separation and Settlement Agreement.”

                                        2
            1. The Court has jurisdiction over the subject matter and
               the parties.

            2. Both parties have been residents of the State of
               Florida for more than six (6) months immediately
               before the filing of the Petition for Dissolution of
               Marriage.

            3. The wife is not pregnant. The parties have no minor
               children. The children of the marriage are all pursuing
               College and University degrees and are well cared for.

            4. The marriage between the parties is irretrievably
               broken. Therefore, the marriage between Scott Alan
               Orth and Marcy Le Vine Orth is dissolved, and the
               parties are restored to the status of being single.

            5. All marital property and marital debts have been
               divided by a written agreement fully and voluntarily
               executed by the parties with the assistance of
               counsel.

            6. The parties have entered into a Separation and
               Settlement Agreement dated July 21, 2012, filed
               under notice with the Court on August 8, 2012.

            7. The Court reserves jurisdiction to enforce this
               judgment.

          DONE AND ORDERED in Chambers, Miami, Dade
     County, Florida this 20th day of August 2012.

      In November 2017, in the dissolution action, the Former Wife filed

the Motion to Enforce Final Judgment (“Motion to Enforce”), seeking to

enforce provisions in the MSA relating to the Former Husband’s obligation

to continue providing health insurance to the Former Wife and to maintain a



                                     3
$500,000 life insurance policy naming the Former Wife as the beneficiary.

The relevant provisions in the MSA provide as follows:

     6. MONTHLY SUPPORT AND DISTRIBUTION
         ....

         e. The support obligation is not modifiable nor is it
         terminable . . . .

           ....

         h. Health Insurance for Marcy.

            i.    Scott shall continue to provide health insurance
                  under the current plan or a reasonably equivalent
                  and comparable plan for Marcy through his law
                  practice as long as same continues and is legally
                  obtainable.

            ii.   The obligation to provide insurance continues until
                  Marcy qualifies for Medicare (whether or not she
                  applies). In the event that Scott cannot or does not
                  provide this insurance, his support obligation will
                  be increased equal to the pro rata charge for
                  insurance applicable to Marcy as of July, 2012 or
                  the reasonable cost for Marcy to obtain cover,
                  whichever is greater.
           ....

     8. LIFE INSURANCE

            1. As security for support, Scott shall maintain life
               insurance contracts/policies in the amount of
               $500,000 and will designate Marcy as the primary
               beneficiary of these policies for as long as he has a
               support obligation. . . .




                                     4
      In December 2017, the trial court referred the Former Wife’s Motion

to Enforce to a general magistrate. That same month, the Former Husband

moved to strike the Motion to Enforce, asserting that there is “nothing in the

Final judgment to ‘enforce’” and that “the proper vehicle would appear to be

a petition to modify alimony.” The trial court denied the Former Husband’s

motion to strike.

      The general magistrate conducted two hearings on the Former Wife’s

Motion to Enforce—the first on April 6, 2018, and the second on May 9,

2018. During these hearings, the testimony and evidence showed that

when the parties entered into the MSA in 2012, the Former Wife was

insured under a preferred provider organization plan (“PPO”) through the

Former Husband’s law office. The PPO plan had a $2,000 annual

deductible, and the Former Wife’s existing primary care physician, Dr.

Franco, who has treated her for at least twenty-two years, and her

preferred hospital, Aventura Hospital, were “in network” providers.      The

Former Wife further testified that prior to entering into the MSA, the Former

Husband promised her that she could continue seeing Dr. Franco and go to

Aventura Hospital although this alleged promise was not included in the

MSA. Further, the Former Wife testified she began smoking cigarettes in

high school, and smoked during the majority of the marriage.



                                      5
     For insurance year 2016, the Former Husband changed plans, and

he paid the Former Wife’s insurance premium. As to insurance year 2017,

the parties entered into an agreement, which was entered “without

prejudice to insurance year 2018.” As part of this agreement, the Former

Wife agreed to accept from the Former Husband $1,280 per month,

although the policy she would purchase cost $1,480.03 per month and had

a greater deductible and higher co-pays. In return, the Former Husband

agreed to extend his required alimony payment by one month.

     In October 2017, the Former Wife was notified that the 2018 premium

for her health insurance plan, which included Dr. Franco and Aventura

Hospital, would increase to $1,928.80 per month. She informed the Former

Husband about the increase, but they could not reach an agreement. At

that point, the Former Wife obtained a health insurance policy that costs

approximately $1,400 per month, includes Dr. Franco and Aventura

Hospital as “in-network” providers, and has a $6,000 annual deductible.

The Former Wife then filed the Motion to Enforce.

     At the April 6, 2018 hearing before the general magistrate, the

Former Husband moved ore tenus for the Former Wife to submit a

“[m]arketplace application so that we have every tool we need to make the

decision here.” The general magistrate granted the request and directed



                                    6
the Former Wife to conduct a search for health insurance policies that

included Dr. Franco but not Aventura Hospital.

      On April 10, 2018, the Former Wife filed an affidavit as to her

marketplace search along with an exhibit. The exhibit reflected monthly

plan premiums ranging from $1,416 to $3,291.73, with varying deductibles.

      On April 30, 2018, the general magistrate entered an Interim Report,

stating in part:

      The question is not whether the Former Husband needs to pay
      for the wife’s health insurance plan, he clearly does. The issue
      is what is a “reasonable plan.”

The Magistrate found that when the Former Husband cancelled the Former

Wife’s policy through his office, she sought a replacement policy that listed

Dr. Franco and Aventura hospital. The general magistrate agreed that it is

reasonable for the Former Wife to limit insurance plans to those that accept

Dr. Franco. The general magistrate directed the Former Wife to conduct a

search on the healthcare marketplace for an insurance policy that includes

Dr. Franco, but not to limit her search to any particular hospital, and to

provide the results of the search to the Former Husband and the trial court.

On May 16, 2018, the trial court entered an order ratifying, approving, and

adopting the general magistrate’s Interim Order.




                                     7
     The general magistrate conducted a second hearing on May 9, 2018.

At the hearing, the Former Husband asserted that the marketplace quotes

were more expensive because the Former Wife is a smoker, and it is not

reasonable for her to charge him the increased rate due to her smoking

habit. The Former Husband provided information as to a health

maintenance organization (“HMO”) plan for a non-smoker that has a large

deductible but would allow the Former Wife to choose Dr. Franco as her

primary care physician, and once the large deductible is met, the HMO plan

would cover 100% of her claims. This HMO plan, including the amount of

the deductible, would be $14,910 for the year. The Former Husband then

proposed for the first time that there be an “escrow account” where he

would deposit $5,350 (the annual deductible of the HMO, $7,350, minus

$2,000) in an account that the Former Wife could use as needed once she

had paid $2,000 in deductibles. The Former Wife’s counsel disagreed with

the implementation of an “escrow account” as such an account is not

referenced in the MSA.       The Former Wife’s counsel argued that the

majority of the plans in her marketplace exhibit are inferior to the plan that

was in place when the parties entered into the MSA, and that the MSA

provides for a plan that is “reasonably equivalent or comparable.”




                                      8
     On June 19, 2018, the general magistrate entered its report. The

report provides as follows:

           There was no dispute as to whether the Former Husband
     is required to pay towards the Former Wife’s health insurance
     plan. The issue for 2018 and future years, is what is a
     “reasonable plan.” . . . .

           . . . . The Court agreed that it was reasonable to limit
     insurance plans to those that accepted a physician with whom
     an individual had a long-term affiliation . . . . Therefore the
     Court directed the Former Wife to conduct a search through the
     health care marketplace (at the Former Husband’s request) for
     an insurance policy that included her physician but was not
     limited as to which hospitals were in the plan.
           ....

           At the continued hearing on May 9, 2018, the Court heard
     additional testimony. The Former Husband indicated that he
     objected to paying for a “smoker’s policy” although he
     acknowledged that the Former Wife smoked during the
     marriage. The Former Wife testified that she has smoked since
     high school.
           ....

          It was uncontested that the health insurance policy the
     Former Wife had at the time of the dissolution had a $2,000
     deductible.

           The Court, premised on all the evidence received and on
     the proffers and arguments presented, makes the following final
     findings:

     Health Insurance

          1. The Former Wife shall be responsible for the first
     $2,000 deductible under her insurance plan going forward and
     the Former Husband shall be responsible for the balance out of
     pocket medical expenses above $2,000.


                                   9
      2. To implement this, the Former Husband shall deposit,
from time to time as the policy changes, into an account owned
and controlled by the Former Wife a sum equal to the then
current plan deductible, less $2,000. This sum is determined
by taking the total deductible on the insurance policy and
subtracting the $2,000 which is the sum that the Former Wife is
responsible for paying. . . .

      3. The use of this “Deductible Account” is limited to
medically necessary expenses that are uncovered by the
insurance plan, and have not been re-imbursed to the Former
Wife.

      4. The Former Wife shall maintain all receipts, bills, and
invoices applicable to the deductible medical expenses. If any
dispute arises as to the propriety of the withdrawals, the Former
Husband may, within 30 days of receipt of the expended
amount, request an in-camera inspection by the Court of the
expenditures from the prior year. . . .

     ....

      8. The Former Husband shall pay for 2018 (January
through December) the sum of $1,300 per month representing
his reasonable contribution towards monthly premiums for the
Former Wife’s health insurance policy for 2018. . . .

     9. For future years the premium obligation to be paid by
the Former Husband to the Former Wife shall be arrived at by
averaging the cost of the non-smoking premium for a PPO or
EPO plan that includes Dr. Franco and the smoker premium for
a PPO or EPO plan that includes Dr. Franco. . . .

      10. . . . . [The Former Husband has] an arrearage for
health insurance obligation of $2,461.79 [for insurance paid
December 15, 2017 through May 15, 2018]. . . .

     ....



                               10
     Life Insurance

           ....

          13. On February 14, 2018, the Former Husband added
     the Former Wife as a beneficiary to ½ the death benefits of a
     one million dollar life insurance policy he had taken out . . . .

           ....

           16.   The Former Husband shall maintain this life
     insurance policy and is enjoined from removing the Former
     Wife from her status as a 50% beneficiary of the $1,000,000 life
     insurance policy as long as he has any support obligation to
     her.

     Attorney’s Fees

           17. The Court finds that the Former Wife is entitled under
     the terms of the parties’ agreement to an award of attorney’s
     fees and costs.

     The Former Husband filed exceptions, and the Former Wife filed

cross-exceptions to the general magistrate’s report dated June 19, 2018.

On January 5, 2021, the trial court entered an order denying the Former

Husband’s exceptions and the Former Wife’s cross-exceptions. The

Former Husband’s appeal, and the Former Wife’s cross-appeal, followed.

II. STANDARDS OF REVIEW

     An appellate court reviews the trial court’s interpretation of a marital

settlement agreement de novo. Suess v. Suess, 289 So. 3d 525, 529 (Fla.

2d DCA 2019). An appellate court reviews a trial court’s ruling on a general



                                    11
magistrate’s report de novo. Coriat v Coriat, 306 So. 3d 356, 358 (Fla. 3d

DCA 2020); Lopez v. Dep’t of Revenue, 201 So. 3d 119, 123-24 (Fla. 3d

DCA 2015).

III. ANALYSIS

      A. Former Husband’s Appeal

      1. General Magistrate’s Entertainment of Motion to Enforce

      The Former Husband contends that the general magistrate erred as a

matter of law by entertaining the Former Wife’s Motion to Enforce Final

Judgment where the Final Judgment failed to expressly adopt or

incorporate the parties’ MSA, but merely referenced the MSA, noting that it

had been filed in the lower tribunal on a specific date, and reserved

jurisdiction to enforce the Final Judgment. Under the circumstances of this

case, we disagree.

      The issue raised by the Former Husband pertains to the trial court’s

“continuing jurisdiction” to entertain in the divorce proceeding the Former

Wife’s Motion to Enforce Final Judgment. See Kozel v. Kozel, 302 So. 3d

939, 945 (Fla. 2d DCA 2019) (explaining that “[s]ubject matter jurisdiction

refers to a trial court’s constitutional or statutory authority to decide a class

of cases, while continuing jurisdiction refers to a trial court’s jurisdiction to

act in a case over which it had subject matter jurisdiction, but which it finally



                                       12
resolved with the entry of a judgment”). In 2003, the Florida Supreme

Court in Paulucci v. General Dynamics Corp., 842 So. 2d 797 (Fla. 2003),

addressed the following rephrased question:            “Does a court have

jurisdiction to enforce a settlement agreement where the court has either

incorporated the settlement agreement into a final judgment or approved

the settlement agreement by order and retained jurisdiction to enforce its

terms?”   Id. at 799 (altered to lowercase).       The Court answered the

question in the affirmative. Id. The Court stated that in Davidson v. Stringer,

147 So. 228, 229 (Fla. 1933), it recognized that “[w]hen a judgment or

decree has once been rendered, the court loses jurisdiction over the

subject-matter of the suit, other than to see that proper entry of judgment or

decree is made and that the rights determined and fixed by it are properly

enforced.” Paulucci, 842 So. 2d at 800-01 (quoting Davidson, 147 So. at

229 (emphasis added in Paulucci)).         Further, the Court recognized in

Paulucci that in Levine, Middlebrooks, Mabie, Thomas, Mayers & Mitchell,

P.A. v. United States Fire Ins. Co., 639 So. 2d 606 (Fla. 1994), it reaffirmed

that “a trial judge has the inherent power to do those things necessary to

enforce its order.”     Paulucci, 842 So. 2d at 801 (quoting Levine,

Middlebrooks, 639 So. 2d at 608-09).         The Paulucci Court held that,

consistent with Davidson and Levine, Middlebrooks,



                                      13
     when a court incorporates a settlement agreement into a final
     judgment or approves a settlement agreement by order and
     retains jurisdiction to enforce its terms, the court has the
     jurisdiction to enforce the terms of the settlement agreement
     even if the terms are outside the scope of the remedy sought in
     the original pleadings. However, the extent of the court’s
     continuing jurisdiction to enforce the terms of the settlement
     agreement is circumscribed by the terms of that agreement.
     Thus, if a party is claiming a breach of the agreement and is
     seeking general damages not specified in the agreement, the
     appropriate action would be to file a separate lawsuit.

Paulucci, 842 So. 2d at 803 (footnote omitted). The Supreme Court of

Florida also noted:

     By enforcing a contract, it is assumed that the contract has
     continuing validity and a party is ordered to comply with its
     terms. A breach of contract action presupposes that the
     contractual relationship is at an end because of a material
     breach by one party and damages are sought by the non-
     breaching party as a substitute for performance.

Paulucci, 842 So. 2d at 803 (approving of this particular language from

General Dynamics Corp. v. Paulucci, 797 So. 2d 18, 20 (Fla. 5th DCA

2001)).

     In 2019, in Kozel v. Kozel, 302 So. 3d 939 (Fla. 2d DCA 2019), the

Second District Court of Appeal addressed a trial court’s continuing

jurisdiction to enforce a settlement agreement in a dissolution of marriage

proceeding following the entry of final judgment. The Second District noted

that the former wife’s filings were styled as petitions to enforce the

settlement agreement, but in reality, the filings “amounted to claims for


                                    14
money damages for alleged breaches of contract.” Id. at 941. In reversing

the family court’s award of damages to the former wife, the Second District

held: “A trial court's continuing jurisdiction to enforce a settlement

agreement generally does not include jurisdiction to award damages for

breach that are not specified in the agreement, and the agreement here did

not specify the damages the former wife sought and the family court

awarded.” Id.

      Here, the trial court did not explicitly “incorporate” the parties’ MSA

into the Final Judgment by either using such terms as “ratify,” “approve,” or

“adopt”; attaching the MSA as an exhibit to the Final Judgment; or ordering

the parties to obey the terms of the MSA. Therefore, it could be argued

that the trial court does not have continuing jurisdiction to enforce the MSA.

However, despite the lack of such explicit terms or language, the trial court

incorporated the MSA into the Final Judgment by specifically stating that it

reviewed the court file, and by referring to the MSA by the date it was

entered into by the parties and the date it was filed in the lower tribunal

docket. Further, the identified MSA provides in Paragraph 14(c) that the

“parties further agree that the Court will retain jurisdiction over the subject

matter and the parties hereto, for the purpose of enforcing the terms of this

Separation and Settlement Agreement.” The parties clearly anticipated that



                                      15
the trial court would retain continuing jurisdiction to enforce the terms of the

MSA. Under these circumstances, the trial court incorporated the MSA into

the Final Judgment by reference, and therefore, it has continuing

jurisdiction to entertain the Former Wife’s Motion to Enforce Final

Judgment. Finally, there would have been no need for the trial court to

reserve jurisdiction to enforce the Final Judgment if the MSA was not

“incorporated” by reference into the Final Judgment because the only

provisions that could possibly need enforcement in the future were the

provisions relating to the MSA.

      2. Motion to Enforce v. Motion to Modify under section 61.14

      The Former Husband further argues that, rather than filing the Motion

to Enforce Final Judgment, the Former Wife should have filed a motion to

modify alimony under section 61.14 of the Florida Statutes. We disagree.

      In family law cases, a trial court has continuing jurisdiction to modify

an alimony award under section 61.14 even when a settlement agreement

is not incorporated into the final judgment. See Frizzell v. Bartley, 372 So.

2d 1371, 1372 (Fla. 1979) (holding that section 61.14 allows a modification

of alimony although the parties’ agreement was not incorporated into the

divorce decree).




                                      16
     Here, the Former Wife was not seeking to modify alimony but to

enforce the health insurance provision (Paragraph 6.h.i-ii) of the MSA. The

health insurance provisions obligated the Former Husband to continue to

provide the Former Wife with health insurance through his law firm “under

the current plan or a reasonably equivalent and comparable plan.” The

MSA addressed the Former Husband’s obligation if such a health

insurance plan was no longer available through the Former Husband’s law

firm—the Former Husband’s “support obligation will be increased equal to

the pro rata charge for insurance applicable to Marcy as of July, 2012 or

the reasonable cost for Marcy to obtain cover, whichever is greater.”

(emphasis added). Contrary to the general magistrate’s interim report, the

required “cover” provided for in the MSA was “a reasonably equivalent and

comparable plan,” not merely a “reasonable” plan. Although the Former

Husband’s continued health insurance obligation to the Former Wife results

in an increase in the Former Husband’s support obligation, the Former Wife

is seeking to enforce the MSA, not to modify alimony.

     3. Enforcement of MSA

           a. Requiring the Former Husband to provide a plan
     that includes as an “in network” provider the Former Wife’s
     primary care physician




                                    17
     The Former Husband argues that the general magistrate unlawfully

modified the MSA by requiring the Former Husband to provide a health

insurance plan that included the Former Wife’s primary care physician as

an “in network” provider. We agree.

     A marital settlement agreement is a contract, and its unambiguous

language is to be interpreted according to its plain meaning. See Lentz v.

Cmty. Bank of Fla., Inc., 189 So. 3d 882, 886 (Fla. 3d DCA 2016) (holding

that where provisions in a settlement agreement are unambiguous, a court

may not modify the terms); Rector v. Rector, 264 So. 3d 282, 286 (Fla. 2d

DCA 2019).     “Although a trial court may be motivated to do what it

considers to be fair and equitable, it retains no jurisdiction to rewrite the

terms of a marital settlement agreement.” See Rocha v. Mendonca, 35 So.

3d 973, 976 (Fla. 3d DCA 2010).

     Pursuant to the health insurance provision in the MSA, the Former

Husband was obligated to continue to provide health insurance to the

Former Wife under the plan that was in place in 2012 when the MSA was

entered into or “a reasonably equivalent and comparable plan.”         Here,

when the MSA was entered into, the Former Wife’s health insurance was a

PPO plan with a $2,000 deductible, with various “in-network” providers.

The MSA does not require that the “reasonably equivalent and comparable



                                      18
plan” must include the same “in network” providers or that the plan must

include Dr. Franco as an “in network” provider.         The Former Wife

contended that the Former Husband allegedly promised her that she would

be able to continue seeing Dr. Franco. That alleged promise, however,

was not incorporated into the MSA.       As such, the general magistrate

rewrote the terms of the MSA.

          b. Requiring Former Husband to pay a portion of the
     increased premium due to Former Wife’s smoking history

     The Former Husband argues that the general magistrate unlawfully

modified the MSA by requiring him to pay a portion of the difference

between a policy for a person with a smoking history and a person without

a smoking history. We agree, but conclude that based on the language in

the MSA, the Former Husband is the one who is obligated to pay the entire

increased premium.

     As a result of the Former Wife’s smoking history, her health insurance

is more costly.   The trial court attempted to remedy the situation by

ordering that, “[f]or future years the premium obligation to be paid by the

Former Husband to the Former Wife shall be arrived at by averaging the

cost of the non-smoking premium for a PPO or EPO plan that includes Dr.

Franco and the smoker premium for a PPO or EPO plan that includes Dr.

Franco.” The Husband argues that by doing so, the trial court has modified


                                    19
the MSA, and that he should not be obligated to pay any of the increased

premium due to the Former Wife’s smoking history. We agree with the

Former Husband’s argument that the general magistrate modified the MSA,

but based on the unambiguous language of the MSA, the Former Husband

is the one who is obligated to pay the entire increased premium, not the

Former Wife.

     In its findings of fact, which were adopted by the trial court, the

general magistrate found that the Former Husband acknowledged that the

Former Wife was a smoker during the marriage, and she testified that she

has smoked since high school. Although not mentioned by the general

magistrate, the Husband’s testimony reflects that the Former Wife did not

continuously smoke throughout the marriage and apparently stopped for a

five-year period towards the end of the marriage. Nonetheless, it appears

that she smoked for considerable parts of the marriage. When the parties

entered into the MSA, the health insurance plan that the Former Wife was

insured under covered smokers. The general magistrate erred by rewriting

the terms of the MSA to accomplish what it believed was fair and equitable.

See Rocha, 35 So. 3d at 976 (“Although a trial court may be motivated to

do what it considers to be fair and equitable, it retains no jurisdiction to

rewrite the terms of a marital settlement agreement.”). The MSA requires



                                    20
the Former Husband to provide a reasonably equivalent and comparable

health insurance plan, and the trial court was tasked with implementing the

remedy provided with the MSA—the amount of his “support obligation will

be increased equal to the pro rata charge for insurance applicable to Marcy

as of July, 2012 or the reasonable cost for Marcy to obtain cover,

whichever is greater.” (emphasis added).         The general magistrate,

therefore, erred by rewriting the terms of the MSA by requiring the Former

Wife to pay for a portion of the increased premium due to her smoking

history.

           c. Requiring Former Husband to maintain current life
      insurance policy

      The Former Husband argues that the general magistrate unlawfully

modified the MSA by providing that he must maintain his current life

insurance policy. We agree.

      The Former Husband does not dispute that he is obligated to

maintain a life insurance policy in the amount of $500,000, naming the

Former Wife as the beneficiary until his support obligations end. However,

he contends that the general magistrate modified the terms of the MSA by

requiring that he maintain the current policy—"The Former Husband shall

maintain this life insurance policy and is enjoined from removing the

Former Wife from her status as a 50% beneficiary of the $1,000,000 life


                                    21
insurance policy as long as he has any support obligation to her.”

(emphasis added). This argument has merit. The MSA merely requires

him to provide a $500,000 life insurance policy naming the Former Wife as

the primary beneficiary until his support obligations terminate. As long as

there are no gaps in coverage between the Former Husband’s current

policy and any future policy, the Former Husband has the option to obtain

another life insurance policy that conforms with his obligations under the

MSA.

       4. Attorney’s fees

       The Former Husband’s argument relating to the determination that

the Former Wife is entitled to attorney’s fees is not ripe for appellate review

because an order determining the amount of fees has not been entered.

See Garcia v. Valladares, 99 So. 3d 518, 518 (Fla. 3d DCA 2011) (holding

that because the attorney’s fees entitlement order “does not determine the

amount of such fees or costs, the order is a non-final, non-appealable

order”).

       The remaining arguments raised by the Former Husband are either

moot as a result of our determination of the issue raised by the Former

Wife on cross-appeal and/or lack merit.

       B. Former Wife’s Cross-Appeal—“Deductible Account”


                                      22
     The Former Wife argues that the trial court modified the MSA by

requiring the parties to implement a Deductible Account where such an

account was not contemplated by the MSA or framed by any of the

pleadings. We agree.

     At the second hearing, the Former Wife argued that a policy that is

reasonably equivalent and comparable to the policy she had in 2012 when

the MSA was entered into would cost $2,618.70 per month. The parties

acknowledged that in 2012 the Former Wife’s deductible was $2,000.

However, in an attempt to lower his monthly cost, the Former Husband

suggested that the Former Wife accept a plan with a much higher

deductible, and that he fund an account, which he referred to as an

“escrow” account, with the difference between the higher deductible and

$2,000, which funds can be utilized by the Former Wife after she reaches

the $2,000 deductible.

     The general magistrate accepted the Former Husband’s suggestion,

and ordered the Former Husband to pay the Former Wife $1,300 per month

for a policy that has a $7,300 deductible.      The general magistrate

calculated the $1,300 monthly cost based on the average cost of a policy

for a tobacco user and a non-tobacco user.




                                   23
     As stated earlier, the MSA anticipated the situation at hand and set

forth a remedy. The remedy did not include this “Deductible Account.”

Further, the creation of this account would also place certain burdens on

the Former Wife that were not contemplated by the MSA—in the event the

Former Husband challenged any of the Former Wife’s withdrawals, the

burden would be on the Former Wife, during an in-camera review, to

support her withdrawals. It appears that the general magistrate once again

improperly rewrote the parties’ MSA in an attempt to fashion a result that it

believed was fair and equitable. See Rocha, 35 So. 3d at 976; Suess, 289

So. 3d at 529-30 (holding that a court is powerless to rewrite a marital

settlement agreement “to make it more reasonable or advantageous for

one of the contracting parties”) (quoting Emergency Assocs. of Tampa,

P.A. v. Sassano, 664 So. 2d 1000, 1003 (Fla. 2d DCA 1995)); Ferguson v.

Ferguson, 54 So. 3d 553, 556 (Fla. 3d DCA 2011) (“A trial court is not

authorized to intervene to ameliorate a hardship that a promisor, such as

the former husband in this case, could have thus avoided.”); see also

Platinum Luxury Auctions, LLC v. Concierge Auctions, LLC, 227 So. 3d

685, 688 (Fla. 3d DCA 2017) (“An order enforcing a settlement agreement

must conform with the terms of the agreement and may not impose terms




                                     24
that were not included in the agreement.”) (quoting Johnson v. Bezner, 910

So. 2d 398, 401 (Fla. 4th DCA 2005)).

IV. CONCLUSION

     Based on the above analysis, we affirm in part and reverse in part,

the trial court’s order denying the Former Husband’s exceptions and the

Former Wife’s cross-exceptions to the general magistrate’s interim report

and report, and remand for the entry of an order or orders consistent with

this opinion. Further, on remand, if necessary, an evidentiary hearing may

be conducted to determine the amount of a “reasonably equivalent and

comparable plan.”

     Affirmed in part; reversed in part; and remanded with instructions.




                                    25